DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2019 was filed after the mailing date of the application on July 26, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20110144970A1) and Read (US 20080205656A1).
As per Claim 1, Jiang teaches a non-transitory machine readable medium storing instructions executable by a processor (computer readable memory, that includes executable instructions for execution by at least one processor, that when executed cause the at least one processor to perform the operations in accordance with the embodiments as outlined above, [0037]) to:  store display information in a memory (frame buffer 219 includes a virtual display buffer set 221 and a physical display frame buffer 223, data provided by the virtual buffers 221 to the physical display frame buffer 223 is display data, [0041]); divisibly virtualize a contiguous planar display into a first area as a main display and a second area as a second display separate from the main display (the executable instructions, when executed, may cause the at least one processor to partition a single display’s viewable area into at least two virtual viewable areas, and emulate the at least two virtual viewable areas as at least two emulated physical displays with an operating system such that the operating system behaves as if interfacing with two actual physical displays, [0037], sends the display data to the physical display 101 for display in the virtual display areas 109 and 111, [0041], Fig. 1 shows that virtual display area 109 is the main display and virtual display area 111 is a second display), wherein the continuous planar display is divisibly virtualized responsive to:  exposure of the display information to the OS; or the display information being directly provided to a graphics processing unit (GPU) (partitioning a signal display’s viewable area into at least two virtual viewable areas, and emulating the at least two virtual viewable areas as at least two emulated physical displays with an operating system such that the operating system behaves as if interfacing with two actual physical displays, the method accomplishes the emulation of the at least two emulated physical displays in various ways, for example, the method provides to the operating system, generated display identification data for each of the emulated physical displays in response to a query from the operating system for display information, [0022], in another example, the method emulates the at least two emulated physical displays by receiving notification of an interrupt from a graphics processing unit, and reporting to the operating system with at least two sets of interrupt information, corresponding to the at least two emulated physical displays, as if two interrupts were received, the operating system is thereby faked into acting as if two physical displays are in operation, [0023]).
	However, Jiang does not teach storing the display information in a private memory hidden from the OS.  However, Read teaches the non-transitory machine readable medium storing instructions executable by a processor (processor device that executes software instructions to control and manage the operations of the electronic device 110, [0024], memory 116 includes application software 212, [0026]) to store display information in a private memory hidden from an operating system (OS) (display module 124 includes a private memory 422, [0036], display module 124 utilizes private memory 422 to securely store private information that may be accessed only by certain authorized external entities, the contents of private memory 422 may not accessed by operating system 214, [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include storing the display information in a private memory hidden from the OS because Read suggests that this effectively protects electronic content [0007].
8.	As per Claim 3, Jiang teaches including instructions to expose display content to the OS when selectively exposing the display information to the OS or provide the display content directly to the GPU when directly providing the display information to the GPU [0022, 0023].

10.	As per Claim 8, Jiang teaches a system, comprising:  a display device (101, Fig. 1) having a contiguous planar display (100) and a first interface (225) (physical display 101 includes a physical display visible surface 100, physical display frame buffer 223 which consolidates the virtual display buffer data into single frames of display data and provides them to the physical display 101 via an interface 225, [0043]); a computing device (209) having a second interface (213) to couple with the first interface of the display device (CPU 209 includes an operating system 207, [0040], frame buffer 219 includes a physical display frame buffer 223, operating system 207 provides a logical interface 213 to the frame buffer 219, [0041], [0043]), the computing device including an operating system (OS) (207), and a processor [0040], the processor to:  divisibly virtualize the contiguous planar display into a first area of the planar display as a main area and a second area isolated from the main area (the executable instructions, when executed, may cause the at least one processor to partition a single display’s viewable area into at least two virtual viewable areas, and emulate the at least two virtual viewable areas as at least two emulated physical displays with an operating system such that the operating system behaves as if interfacing with two actual physical displays, [0037], sends the display data to the physical display 101 for display in the virtual display areas 109 and 111, [0041], Fig. 1 shows that virtual display area 109 is the main display and virtual display area 111 is a second display),
wherein the continuous planar display is divisibly virtualized response to both an input to activate dual display mode ([0022, 0023], receiving selection input corresponding to a display configuration that partitions the single display’s viewable area into the at least two virtual viewable areas, partitions the single display’s viewable area, into at least two virtual viewable areas, in response to the selection input, [0026]) and:  exposure of the display information to the OS; or the display information being directly provided to a graphics processing unit (GPU) (partitioning a signal display’s viewable area into at least two virtual viewable areas, and emulating the at least two virtual viewable areas as at least two emulated physical displays with an operating system such that the operating system behaves as if interfacing with two actual physical displays, the method accomplishes the emulation of the at least two emulated physical displays in various ways, for example, the method provides to the operating system, generated display identification data for each of the emulated physical displays in response to a query from the operating system for display information, [0022], in another example, the method emulates the at least two emulated physical displays by receiving notification of an interrupt from a graphics processing unit, and reporting to the operating system with at least two sets of interrupt information, corresponding to the at least two emulated physical displays, as if two interrupts were received, the operating system is thereby faked into acting as if two physical displays are in operation, [0023]).
private memory 322 may be implemented to include random-access memory (RAM), [0035], [0036, 0039]).  This would be obvious for the reasons given in the rejection for Claim 1.
11.	As per Claim 9, Jiang teaches further comprising an individual physical display (101, Fig. 1) implementing the contiguous planar display (100) [0043].
12.	As per Claim 11, Jiang teaches further comprising instructions to receive the input via a user interface of the contiguous planar display, activation of a physical switch, or launch of an application executing on the system (application window which may be used as part of the configuration user interface 203, the application window 1600 allows a user to pick a display layout by a pull down menu 1603, configuration user interface 203 application window 1600 may provide a visual image of the physical display visible surface 1601 and show the selected virtual display area partition such as physical display area partition boundary 1609, user may then use the cursor 1607 to click OK and enter into the split display mode, configuration user interface 203 sends notification of split display mode to the graphics module 201, [0059]).
13.	As per Claim 13, Jiang teaches further comprising instructions to use the entire area of the planar display as the main area when dual display mode is inactive (graphics module 201 disables the split display mode by notifying the operating system 207 that the two emulated physical displays are detached and that the original physical display 101 is now attached, graphics module 201 provides the operating system 207 with the information needed, so that the operating system may begin rendering again on the physical display 101 physical display visible surface 100, [0058]).
14.	As per Claim 14, Jiang teaches a computing device comprising:  a graphics processing unit (GPU) (215, Fig. 1) [0040]; an interface (225) to couple to a display device (101) having a contiguous planar display (100) a memory including a first frame buffer and a second frame buffer (frame buffer 219 includes two primary portions, a virtual display buffer set 221 and a physical display frame buffer 223, [0041]); and processor to:  store display information in the frame buffer [0041]; and response to an input to activate dual display mode (configuration user interface 203 may send a notification to the graphics module 201 that the user wishes to enter split display mode, graphics module 201 notifies the configuration user interface 203 of the beginning of the split display enable sequence, graphics module 203 saves the split display data and notifies the operating system 207 that the original display, that is physical display 101, is detached and that two new displays are now attached, the two new displays are the emulated physical displays which are actually the virtual display areas 109 and 111 in physical display 101, operating system then queries for display info, and the graphics module 201 generates and provides two fake EDIDs to the operating system 207, operating system 207 then queries the monitor mode and graphics module 201 provides the operating system 207 with monitory source modes, operating system queries the mode list and the graphics module 201 provides the operating system 207 with the supported mode list, operating system 207 sets the mode on two displays, that is, corresponding to the two emulated physical displays corresponding to the two virtual display areas 109 and 111, operating system begins rendering on the two virtual display areas and the graphics module 201 composes two independent desktops on the single physical display 101, [0058]):  divisibly virtualize the contiguous planar display into a first area of the 
	However, Jiang does not teach the memory including a private frame buffer and a public frame buffer; and storing the display information in the private frame buffer; wherein the continuous planar display is divisibly virtualized response to:  the display information being directly provided from the private frame buffer to the GPU when hidden mode is active.  However, Read teaches a memory including a private frame buffer (422) and a public frame buffer (516) ([0036], display module utilizes public memory 416 to store public information that may be accessed by any desired external entities, electronic device 110 may access the content of public memory 416 with operating system 214, [0037], [0039]); and processor to:  store display information in the private frame buffer; and the display information being directly provided from the private frame buffer to the GPU when hidden mode is active [0035, 0036, 0039], as discussed in the rejection for Claim 7.  Since Jiang teaches wherein the continuous planar display is divisibly virtualized responsive to:  selective exposure of the display information in the frame buffer to the OS; or the display information being directly provided from the frame buffer to the GPU [0022-0023], this teaching from Read of the display information being directly provided from the private frame buffer to the GPU when hidden mode is active can be implemented into the device of Jiang so that the continuous planar display is divisibly virtualized response to:  the display information being directly provided from the private frame buffer to the GPU when hidden mode is active.  This would be obvious for the reasons given in the rejection for Claim 1.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20110144970A1) and Read (US 20080205656A1) in view of Kim 1 (US 20090249235A1).
	Jiang and Read are relied upon for the teachings as discussed above relative to Claim 1.
	However, Jiang and Read do not expressly teach wherein the display information includes a resolution or a display size of the second display.  However, Kim 1 teaches dividing a contiguous planar display into a first area and a second area as a second display separate from the first area.  Kim 1 teaches changing the size of the display of the at least two display areas when a size change is input (splitting the full display area into at least two display areas, determines whether changing a size of the display of the at least two display areas is input, and changes the size of the display of the at least two display areas when a size change is input, Claim 16 of Kim 1).  When a touch input exists for a certain time associated with the key for changing a size of the display areas on the screen, the controller waits to perform an operation for changing the size of the display areas [0056].  Thus, Kim 1 teaches wherein the display information includes a resolution or a display size of the second display (Claim 16 of Kim 1, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang and Read so that the display information includes a resolution or a display size of the second display because Kim 1 suggests that this way, the user can easily change the size of the display areas to the size desired by the user (Claim 16 of Kim 1, [0056]).
16.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20110144970A1) and Read (US 20080205656A1) in view of Yamamoto (US 20190045116A1).
	Jiang and Read are relied upon for the teachings as discussed above relative to Claim 3.
divide the display region of the display device 14 into two small regions, [0136]), wherein the display content includes frames of variable data rate video (displaying an image having a variable frame rate on a display device, [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang and Read so that the display content includes frames of variable data rate video because Yamamoto suggests that it is well-known in the art to have frames of variable data rate video [0013].
17.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20110144970A1) and Read (US 20080205656A1) in view of Noda (US 20120252536A1).
	Jiang and Read are relied upon for the teachings as discussed above relative to Claim 3.
	However, Jiang and Read do not expressly teach wherein the display content is displayed in the second area but is not displayed in the first area.  However, Noda teaches displaying an area for another OS only in the status notification area [0098].  As shown in Fig. 1, the bottom area of the display is for OS(A), and the top area of the display is the status notification area for OS(B).  Thus, Noda teaches wherein the display content for OS(B) is displayed in the second area but is not displayed in the first area [0098] (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang and Read so that the display content is displayed in the second area but is not displayed in the first area because Noda suggests the advantage of being able to display data for two operating systems at the same time [0098].
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20110144970A1) and Read (US 20080205656A1) in view of Bellanger (US 20190087200A1).
	Jiang and Read are relied upon for the teachings as discussed above relative to Claim 1.
	However, Jiang and Read do not teach further comprising instructions to expose the display information to the OS when a hidden mode is inactive.  However, Bellanger teaches writing of the images into the memory is carried out in a reserved zone of the memory.  This allows all the images to be retained in memory once the operating system is loaded by preventing the images being overwritten by the operating system code.  There is a delay between the moment at which the operating system is loaded into memory and the moment at which the operating system effectively takes control of the display chip.  Ensuring that the images are still in memory after loading the operating system guarantees that the animation is still displayed up until the operating system actually takes control of the display chip [0064].  Thus, Bellanger teaches that first, a hidden mode is active, so the OS is prevented from overwriting the display information.  Then after a delay, the hidden mode is inactive, so then the OS takes control of the display chip and the display information is exposed to the OS.  Thus, Bellanger teaches further comprising instructions to expose the display information to the OS when a hidden mode is inactive [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang and Read to include instructions to expose the display information to the OS when a hidden mode is inactive as suggested by Bellanger.  Bellanger suggests the advantage that the hidden mode needs to be active in order to prevent the OS from overwriting the display information.  Then when that display information is no longer .
19.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20110144970A1) and Read (US 20080205656A1) in view of Kim 2 (US 20140111699A1).
	Jiang and Read are relied upon for the teachings as discussed above relative to Claim 8.
	However, Jiang and Read do not teach including a scaler or timing controller hardware in the display device to expose the contiguous planar display to the OS as a main GUI and a second GUI when the display information is exposed to the OS.  However, Kim 2 teaches including a scaler or timing controller hardware in the display device to expose the contiguous planar display to the OS as a main GUI and a second GUI when the display information is exposed to the OS [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang and Read to include a scaler or timing controller hardware in the display device to expose the contiguous planar display to the OS as a main GUI and a second GUI when the display information is exposed to the OS because Kim 2 suggests that the video data needs to be scaled in correspondence with the characteristics of the terminal device [0013].
20.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20110144970A1) and Read (US 20080205656A1) in view of Sirpal (US 20120214552A1).
	Jiang and Read are relied upon for the teachings as discussed above relative to Claim 8.
	However, Jiang and Read do not teach wherein in the dual display mode, the system is to display in the second GUI a plurality of operable GUI controls particular to an application that currently has focus in the main GUI and that running on the computing device.  However, Sirpal user interface 5404 and 5408 may be displayed when the device 100 is in the dual-display configuration, child window 5408 may show call log information associated with the person selected in window 5404, [0400], call log mode 5112 may also allow the user to manage files and folders within the call log, adding, deleting, renaming, or changing the display of logged calls, folders can be displayed in the call log to allow the user to better manage the different call information, [0387]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang and Read so that in the dual display mode, the system is to display in the second GUI a plurality of operable GUI controls particular to an application that currently has focus in the main GUI and that running on the computing device because Sirpal suggests that this provides a user-friendly user interface combination [0007].
21.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20110144970A1) and Read (US 20080205656A1) in view of Wee (US 20110258348A1).
	Jiang and Read are relied upon for the teachings as discussed above relative to Claim 14.
	However, Jiang and Read do not teach wherein the computing device further comprises a dedicated switch selectable to activate or inactivate the hidden mode.  However, Wee teaches wherein the computing device further comprises a dedicated switch selectable to activate or inactivate the hidden mode (when the physical switch 106 has resulted in selection of the second mode 118 such that the secondary functionality 114 is exposed, the operating system 122 can recognize the electronic device 100 and permit the user access to the electronic device 100, [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






JH
/JONI HSU/Primary Examiner, Art Unit 2611